Order of the County Court of Kings county dismissing indictment reversed upon the law and the facts, motion denied and indictment reinstated. The testimony of the complaining witness, coupled with the admissions of the defendant to the police officer, is a compliance with the provisions of section 2177 *762of the Penal Law. (People v. Morris, 12 N. Y. Supp. 492, not officially reported; People v. Taleisnik, 225 N. Y. 489; People v. Page, 162 id. 272.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.